Burke, J. (dissenting).
“ These crimes had no connection with each other except insofar as the defendant[s] might have believed that [the detention] would give them some insurance against close pursuit ”. (People v. Black, 18 A D 2d 719, 721.) In People v. Hope (257 N. Y. 147, 153) the complainant had been confined for only about a mile. This court affirmed the conviction for kidnapping. We have also affirmed a conviction for kidnapping where the incident covered only two minutes in People v. Small (274 N. Y. 551). The statute was designed to provide additional punishment for and thus reduce the usage of the professional criminal practice of detaining the victim of a crime in order to assure the safety of the flight of the criminal by preventing an outcry by the victim and the possibility of pursuit. This decision encourages such a practice.
Chief Judge Desmond and Judges Fuld and Van Voorhis concur with Judge Bergan; Judge Burke dissents and votes to affirm in a memorandum .in which Judges Dye and Scileppi concur.
Judgments accordingly.